Citation Nr: 1143788	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  09-42 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peptic ulcers. 

2.  Entitlement to service connection for sleep apnea, claimed as a sleep disorder. 

3.  Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1973 to September 1979. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claims.

In September 2011, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

During her September 2011 hearing, the Veteran testified that she had been hospitalized the week before at the Louis Stokes VA Medical Center for pneumonia and also had an endoscopy in July.  Review of the claims folders reveals that the last VA treatment records associated with the claims are dated in September 2009.  Because VA is on notice that there are records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, all outstanding VA treatment records should be obtained.  38 C.F.R. § 3.159 (c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

As to the claim for sleep apnea/sleep disorder, the Veteran contends that her symptoms started in service and were due to her irregular work schedule.  She asserts that other service members told her that she snored and talked in her sleep.  During service, she saw the Chaplin on a weekly basis and discussed various problems, including her sleep issues.  After service, she went to work for the federal government where she got up late for work because of her sleep problems.  While service treatment records are negative for any indications of a sleep disorder, current VA treatment records show a diagnosis of sleep apnea.  The Board notes that the Veteran is competent to report difficulty sleeping during service started in service and the Board finds her statements are credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As the Veteran has not been afforded a VA examination to determine the current nature and etiology of the claimed sleep apnea/sleep disorder and whether her complaints of difficulty sleeping and snoring during service were early manifestations of her currently diagnosed sleep apnea, she must be provided such an examination on remand.

Regarding the claim for a bilateral knee disability, the Veteran contends that she had knee problems prior to service.  She testified that she had cortisone shots at age 15, and that she experienced knee problems during basic training and went to sick bay on multiple occasions.  Notwithstanding this history, review of the service treatment records shows that the examination report at service enlistment reflected a normal lower extremity evaluation.  On the accompanying Report of Medical History, the Veteran indicated in the negative as to the inquiry of whether she had/ever had trick or locked knee.  A record dated either in May 1976 or August 1976 (it is unclear as to which date is correct since both dates were listed on the record) shows that the Veteran fell over on her back and landed on her knees with no further details as to any knee issues.  In May 1979, the Veteran complained of painful knees off and on for six months; she denied locking or giving out.  An assessment of chondromalacia was noted.  An X-ray a few days later found no abnormalities.  The examination report at service discharge showed a normal lower extremity evaluation but on the accompanying Report of Medical History the Veteran indicated in the affirmative as to the inquiry of whether she had/ever had trick or locked knee.  Additionally, the examiner noted that both knees occasionally locked since age 13 without a history of injury to the knees.  Current VA treatment records show a diagnosis for knee strain.  

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111  (West 2002); 38 C.F.R. § 3.304(b) (2011).  At the outset, the Board notes that the Veteran is competent to report that she had problems with her knees during her teenage years.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, she did not specify and the record does not reflect a diagnosis for any knee disability at the time of service entry.  In this regard, the Board observes that a mere self-report of symptoms prior to service does not constitute clear and unmistakable evidence of a preexisting condition.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a Veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111).  On remand, the Board is of the opinion that a VA examination would be probative in ascertaining whether there is clear and unmistakable error that a knee disability preexisted the Veteran's active military service and whether such preexisting disability was aggravated during service, or whether any current knee disability is related to service. 


Accordingly, the case is REMANDED for the following actions:

1. Obtain all of the Veteran's outstanding VA treatment records, to specifically include those dated from September 2009 to the present.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2.  Inquire with the Veteran as to the existence of any outstanding treatment records, to include private treatment records.  If she identifies any outstanding records, obtain those records with any necessary assistance/authorization from her.  All attempts to locate these records must be documented in the claims folder. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current sleep apnea/sleep disorder.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.

The examiner should identify all current sleep disorders, and for each disability identified, the examiner should provide an opinion:

      a)  as to the approximate date of onset, and
      
b)  whether there is a 50 percent probability or greater that the disability is related to the Veteran's active service, to include her statements as to her difficulty sleeping and snoring beginning in service due to her irregular work schedule.  

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of the symptoms reported by the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

4. Schedule the Veteran for an examination to ascertain the nature and etiology of any current bilateral knee disability, including specifically, an assessment as to whether any current disability is etiologically related to service.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should determine the diagnoses of any current bilateral knee disability, and for each disability identified, the examiner should: 

a)  Indicate whether the disability clearly and unmistakably existed prior to the Veteran's entrance onto active duty;

b)  For each knee disability that existed prior to service, indicate whether the disability clearly and unmistakably DID NOT increase in severity beyond the natural progression of the disability during active duty (i.e. disorder was not aggravated by service);

c)  For any knee disability that did not clearly and unmistakably exist prior to active duty and was not aggravated by active duty, the examiner should provide an opinion as to whether there is a 50 percent or greater probability that the knee disability is related to the Veteran's military service.

In addition, the examiner must comment on the approximate date of onset and etiology of any diagnosed knee disability as shown by the evidence of record. 

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of the symptoms reported by the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

5.  Notify the Veteran that it is her responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

6. Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


